Exhibit 10.24
CRESTWOOD MIDSTREAM PARTNERS LP
PHANTOM UNIT AWARD AGREEMENT

         
Director:
 
 
   
Number of Phantom Units:
 
 
   
Date of Grant:
 
 
   

     1. Under the terms and conditions of the Crestwood Midstream Partners LP
Third Amended and Restated 2007 Equity Plan (the “Plan”), a copy of which is
attached hereto and incorporated herein by reference, Crestwood Midstream
Partners LP, a Delaware limited partnership (the “Partnership”), grants to the
individual whose name is set forth above (the “Director”) the number of Phantom
Units set forth above. Terms not defined in this Agreement have the meanings set
forth in the Plan.
     2. One-third (1/3rd) of the Phantom Units will become vested on the
fifteenth day of January of the first calendar year beginning after the Date of
Grant and on each of the following two anniversaries of that date, provided that
the Director has remained a member of the Board through each such date (and
further provided that in no event will the Director become entitled to receive a
fraction of a Unit). If the Director ceases to be a member of the Board, all
nonvested Phantom Units will be forfeited immediately. Notwithstanding the
foregoing, in the event of a Change in Control while the Director is a member of
the Board, any nonvested Phantom Units will automatically become 100% vested.
     3. Each Phantom Unit will entitle the Director to receive one Unit with
respect to each such Phantom Unit that becomes vested. Payment will be evidenced
by book entry registration (or by a certificate registered in the name of the
Director) as of the date that the Phantom Units become vested in accordance with
Section 2.
     4. The Director will have none of the rights of a unitholder of the
Partnership with respect to any Units underlying the Phantom Units, including
the right to vote such Units or receive any distributions that may be paid
thereon until such time, if any, that the Director has been determined to be a
unitholder of record by the Partnership’s transfer agent or one or more
certificates of Units are delivered to the Director in settlement thereof.
     5. The Director hereby accepts and agrees to be bound by all the terms and
conditions of the Plan and this Agreement. Any amendment to the Plan will be
deemed to be an amendment to this Agreement to the extent that the Plan
amendment is applicable hereto; provided, however, that no amendment will
adversely affect the rights of the Director under this Agreement without the
Director’s consent.
ACCEPTED:

                      Signature of Director           

2011 Director Units Non-elective

 